Title: From John Quincy Adams to John Adams, 12 December 1822
From: Adams, John Quincy
To: Adams, John


				
					My dear Son.
					Washington 12. December 1822
				
				I have written to my brother this day, informing him that I have consented that you and Charles should leave Cambridge, for your journey hither on the 23d. of this month, and requesting him to furnish each of you with 80 dollars, for the expenses of your Journey; an account of which expenses you will each of you keep to be exhibited to me. Take good care of yourselves on the road—We shall all be anxious for your safe arrival. / Your affectionate father.
				 
			